Title: Circular Letter from Thomas Jefferson, 29 April 1802
From: Jefferson, Thomas
To: Madison, James


April 29. 1802.
Th: Jefferson asks the favor of the heads of the departments to examine and consider the charges of Colo. Worthington against Govr. St. Clair with the answer of the latter and the documents in support or invalidation of the charges; & to favor him with their opinion in writing on each charge distinctly, whether ‘established’ or ‘not established,’ and whether those ‘established’ are sufficiently weighty to render the removal of the Governor proper?
Th: Jefferson
 

   
   FC (DLC: Jefferson Papers).



   
   The charges against Arthur St. Clair made by Thomas Worthington (on behalf of a number of Ohio Republicans including Nathaniel Massie and Edward Tiffin) were enclosed in a 30 Jan. 1802 letter from Worthington to Jefferson. The ten charges included usurping and misusing power, the levying of arbitrary fees, the appointment of his son as attorney general, and the avowing of “his hostility to the form and substance of republican government.” Having learned of the charges against him, St. Clair hastened to defend himself in a letter to the president, 13 Feb. 1802. A more detailed defense followed, with a number of supporting documents, and this evidence was what Jefferson requested JM and the other cabinet members to consider in detail on 29 Apr. In the meantime St. Clair had asked Ohioan George Tod to write JM his recollection of a conversation in which St. Clair was said to have spoken “disrespectfully of the President” and “declared hostility against all republican government.” Tod obliged, writing JM that on the occasion he “did not hear him speak one disrespectful word of the President.” JM submitted his opinion to Jefferson in a memorandum dated 19 June 1802 (Thomas Worthington to Jefferson, 30 Jan. 1802, with the enclosure, “Charges Exhibited to the President of the United States,” St. Clair to Jefferson, 13 Feb. 1802, St. Clair to Tod, 21 Apr. 1802, “Certificate as to an Alleged Private Conversation of Governor St. Clair,” 26 Dec. 1801, Smith, St. Clair Papers, 2:565–70, 566–67 n., 573–74, 581–83, 585–86 n.; George Tod to JM, 29 May 1802; JM to [Levi Lincoln?], 14 May 1802; Daniel Brent to JM, 25 May 1802; JM to St. Clair, 23 June 1802). For the political background to the accusations against St. Clair, see Massie to JM, 12 Feb. 1802, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:460–61 and nn. For a fuller picture of the decision to censure St. Clair, see Cunningham, Process of Government under Jefferson, pp. 50–56.


